Citation Nr: 1757362	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a cerebrovascular accident (CVA), as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for CVA residuals in March 2006.  VA denied this claim in November 2006.  The Veteran did appeal this denial, and this rating decision became final.

2. The Veteran filed a claim for service connection for CVA residuals in October 2013.  He submitted new and material evidence with this claim.  

3. With resolution of the doubt in favor of the Veteran, hypertension caused the Veteran's CVA and its residuals.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying the claim for service connection for CVA residuals is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2006).

2.  New and material evidence since that decision has been submitted to allow the reopening of this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3 The criteria for service connection for CVA residuals, as secondary to service- connected hypertension, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claimed service connection for CVA residuals in March 2006.  VA denied this claim in November 2006.  The Veteran did appeal this denial, and this rating decision became final.

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

At the time of the November 2006 denial, the record consisted of service treatment records (STRs), a VA compensation examination report, and private treatment records.  Subsequently, VA received additional private treatment records.  This evidence was new.  This evidence was also material because it helps substantiate his claim, and it relates to a reason VA previously denied his claim.

Reopening of the Veteran's the claim for service connection for CVA residuals based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Merits

The Veteran had a CVA in July 2005, and he has experienced multiple ongoing residuals from it.  This satisfies the first prong of a secondary service connection claim.

VA has service connected his hypertension.  This satisfies the second prong of a secondary service connection claim.

The appeal turns on the third prong of a secondary service connection claim - medical nexus.  Two opinions address this.  First, VA examined the Veteran in June 2006.  The VA examiner opined that the "antecedent hypertension is one of many risk factors for cerebral accident for which I am unable to resolve the relationship of the 2 without resorting to mere speculation."  In contrast, the Veteran's treating physician, Dr. R.S., submitted a Hypertension Disability Benefits Questionnaire in February 2014 in which he stated "there is [a] 50% chance that his hypertension caused his stroke."  Dr. R.S. did not support his conclusion.  However, treatment records from Thunderbird Hospital at which Dr. R.S. practices overwhelmingly suggest that the Veteran's hypertension caused the Veteran's CVA.  Accordingly, the Board finds the question of medical nexus is, at a minimum, in equipoise.  Therefore, the Board will resolve doubt in the Veteran's favor, and it finds this satisfies the third prong of a secondary service connection claim.

Based on the foregoing, the Veteran has met all three prongs of a secondary service connection claim.  The Board will grant the appeal.


ORDER

VA has received new and material evidence to reopen a claim of entitlement to service connection for the residuals of a CVA, as secondary to service-connected hypertension.

Service connection for the residuals of a CVA, as secondary to service-connected hypertension, is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


